Fullerton, J.
(dissenting) — I concur with Judge Main in the conclusion that the contract between the county commissioners and the relator is void. But if the rule be that the contract is voidable only, as held by the majority, I cannot concur in the conclusion that the state is estopped from questioning it. The facts showing the contract to be voidable developed upon the trial of the suits brought by the individuals to restrain the payments. This was the first knowledge *460the officers of the state had of the fraud, and from that time on they have acted consistently by refusing to recognize any right of the contractor to payment in virtue of the contract. In my opinion, the majority are in error on each of the questions determined.